DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     PHILLIP A. JEAN-BAPTISTE,
                             Appellant,

                                     v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                               No. 4D17-0055

                            [August 31, 2017]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE12014263 (11).

   Phillip A. Jean-Baptiste, Miramar, pro se.

   Kimberly S. Mello, Danielle M. Diaz and Michele L. Stocker of Greenberg
Traurig, P.A., Tampa and Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.